Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garnett, J.), rendered February 1, 2011, convicting her of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in permitting the People to present rebuttal testimony (see People v Hay, 73 AD3d 1081 [2010]; People v Grindley, 243 AD2d 580 [1997]; People v Castillo, 215 AD2d 575 [1995]).
The defendant’s contention that she did not receive the effective assistance of counsel is without merit (see People v Baldi, 54 NY2d 137 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Skelos, J.E, Chambers, Hall and Miller, JJ., concur.